        Case 1:17-cv-01537-CRC Document 48-1 Filed 06/12/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA

ROCKWELL CAPITAL PARTNERS, INC., and
SAMUEL OSHANA,                                               DECLARATION
                                 Plaintiffs,                 Civil Action No. 1:17-cv-1537
                  -against-                                  Hon. Christopher R. Cooper
CD INTERNATIONAL ENTERPRISES, INC.,
HENRY L. KLEIN, and YUEIJAN JAMES WANG,

                                 Defendants.

       NICOLE A. SULLIVAN, an attorney duly admitted pro hac to practice law before the

United States District Court for the District of Columbia, declares under penalty of perjury that the

following is true and correct:

       1.      I am a partner with the law firm of White and Williams LLP, counsel to Plaintiffs

Rockwell Capital Partners, Inc. and Samuel Oshana (collectively, “Rockwell”) in the above-

captioned proceeding.

       2.      I submit this declaration in support of Rockwell’s submission to show cause why

claims against Defendant Yuejian James Wang’s (“Wang”) should not be dismissed for ineffective

service of process under Rule 7(b) of the Local Civil Rules of the United States District Court for

the District of Columbia (“Local Rule 7(b)”).

       3.      I am familiar with the facts set forth herein based upon my own personal knowledge

and upon my review of the records and materials produced in and relevant to this action.

       4.      Pursuant to the Court’s instructions on December 3, 2018, Rockwell proceeded to

effectuate service on Wang pursuant to the Federal Rules of Civil Procedure and the District of

Columbia Superior Court Rules of Civil Procedure.
        Case 1:17-cv-01537-CRC Document 48-1 Filed 06/12/19 Page 2 of 2



       5.      A true and correct copy of the Certificate of Service, as filed on January 17, 2019,

is annexed hereto as Exhibit “A.”

       6.      A true and correct copy of the signed Certified Return Receipt, signed for on

February 26, 2019, is annexed hereto as Exhibit “B.”

       7.      A true and correct copy of the Affidavit of Default, as filed on April 5, 2019, is

annexed hereto as Exhibit “C.”

       8.      A true and correct copy of the Clerk’s Default is annexed hereto as Exhibit “D.”

       9.      Rockwell elected not to oppose Wang’s Motion to Vacate given the Court’s strong

preference for deciding matters on the merits and the liberal standard governing motions to vacate.

       10.     A true and correct copy of the Docket, noting Court’s June 5, 2019 Minute Order,

is annexed hereto as Exhibit “E.”

Dated: June 12, 2019



                                                       __________________________________
                                                                Nicole A. Sullivan




                                                -2-
